Citation Nr: 1426044	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  09-36 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and J.S.




ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from November 1954 to November 1974.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The appellant and J.S. testified at a hearing before the undersigned in May 2011.  A transcript is of record. 

The Board reopened this claim and remanded it for further development in October 2011.  It now returns for appellate review. 


FINDINGS OF FACT

1. The Veteran died of metastatic adenocarcinoma in July 1999.

2. During the Veteran's lifetime, service connection had not been established for any disability. 

3. The cancer from which the Veteran died did not manifest in active service or within one year of separation, was not caused by exposure to ionizing or non-iodizing radiation during service, and was not otherwise related to any incident of service, to include presumed exposure to herbicides such as Agent Orange.  


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is not established.  38 U.S.C.A. §§ 1110, 1112, 1131, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.5, 3.102, 3.303, 3.307, 3.309, 3.311, 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  To this end, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Specific to claims for disability and indemnity compensation (DIC) for the cause of a veteran's death, VCAA notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  

Here, prior to the initial rating decision in this matter, a September 2007 letter informed the appellant, in relevant part, that evidence must show that the condition causing the Veteran's death had its onset in active service or was permanently aggravated by service.  The letter further informed her of the types of evidence that could support the claim, and VA's and her respective responsibilities for obtaining such evidence.  Pertinent to the appellant's contention that the Veteran died of cancer caused by exposure to radiation, the letter requested the appellant to submit an opinion from a medical doctor regarding a relationship between the claimed condition and radiation exposure.  She was also informed that the reasons for the opinion and any associated clinical treatment records and supporting literature such as scientific or medical journals should also be submitted.  Enclosed with the letter was a Radiation Risk Activity information sheet which the appellant was requested to fill out and submit in order to aid VA in assessing the Veteran's exposure to radiation in service.  

Although the September 2007 letter did not fully comply with the requirements in Hupp, no prejudicial error exists with regard to the duty to notify.  See Shinseki v. Sanders 556 U.S. 396, 407, 410 (2009) (holding that the "rule of prejudicial error" requires a case-by-case determination as to whether the error in question was harmless); see also 38 U.S.C.A. § 7261(b)(2) (West 2002) (providing that due account must be taken of the rule of prejudicial error).  Based on the September 2007 letter, the August 2009 statement of the case (SOC) and the discussion in the Board's October 2011 remand, the Board finds that a reasonable person could be expected to understand from the information provided what was needed to support the claim, namely evidence of a relationship between the Veteran's cancer and his period of service, to include exposure to radiation.  See Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding that although the Board erred by relying on various post-decisional documents to conclude that adequate VCAA notice had been provided, the evidence established that the claimant was afforded a meaningful opportunity to participate in the adjudication of the claim, and thus that the error was harmless).  Such information was followed by adequate time for the appellant to submit additional argument and evidence before the claim was readjudicated in subsequent supplemental statements of the case (SSOC's).  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (holding, in pertinent part, that a delay in timing of the notice provided is "cured" by subsequent readjudication of the claim following an opportunity to submit additional information and evidence).  

Moreover, the appellant's testimony before the undersigned, as well as statements and articles submitted by her in support of her contention that the Veteran was exposed to radiation during service that caused the cancer from which he died, clearly show that she understood what was needed to support the claim.  See Mayfield, 19 Vet. App. at 121 (holding, in pertinent part, that lack of prejudicial harm with regard to VCAA notice errors can be shown by actual knowledge on the part of the claimant of what was needed to support the claim).  

Further, the first and second Hupp elements do not apply to this case, as service connection was not in effect for any disabilities at the time of the Veteran's death.  

Finally, as service connection for the cause of the Veteran's death has not been established, any defective notice with regard to the effective date element was harmless.  See Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010) (holding that an error that does not affect the outcome of a claim is harmless); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006) (setting forth elements of service connection that must be provided in a VCAA notice letter). 

Accordingly, for the above reasons, any deficiency in the September 2007 letter did not affect the "essential fairness" of the adjudication, and thus any notice error was harmless.  See Sanders 556 U.S. at 410; Mayfield, 19 Vet. App. at 121. 

With regard to the duty to assist, the Veteran's service treatment records, service personnel records, and private treatment records identified by the appellant have been associated with the claims file.  See 38 C.F.R. § 3.159(c).  She has not identified any other records or evidence she wished to submit or have VA obtain.  

A medical opinion under the auspices of the VA Under Secretary for Health was also provided in December 2011 by a medical doctor with a master's degree in public addressing the likelihood that the Veteran's cancer was related to ionizing radiation exposure during active service.  See 38 C.F.R. §§ 3.159(c)(4); 3.326(a); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The opinion is informed by a review of the pertinent medical history and evidence of record, including the estimated maximum lifetime dose of radiation provided by the Air Force Medical Operations Agency based on the Veteran's service duties, and is supported by an explanation rooted in current medical and scientific knowledge that enables the Board to make a fully informed decision on this claim.  See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).  Accordingly, the opinion is adequate and further opinion on this issue is not warranted.  See id.  

A VA examination or opinion has not been provided with regard to whether the Veteran's cancer is otherwise related to active service, to include as a result of herbicide exposure while serving in Vietnam during the Vietnam War.  VA's duty to assist under the VCAA requires that a VA examination or opinion be provided when there is at least an indication that a current disability may be related to service.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  While competent evidence is not required for this purpose, there must still be some apparent relationship between the two.  See Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (holding that a claimant's "conclusory generalized statement that his service illness caused his present medical problems" was not sufficient to entitle him to a VA examination).  

In this case, there is no indication of a relationship between the development of the Veteran's metastatic adenocarcinoma of the liver decades after service and his presumed exposure to herbicides such as Agent Orange during his tour of duty in Vietnam.  The appellant does not have a medical or scientific background or training, and thus her bare assertion that the Veteran's cancer may be related to Agent Orange exposure is not competent evidence of such a relationship and, absent any supporting evidence, information, or explanation, is not otherwise sufficient to indicate a relationship to herbicide exposure.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994)); see also Waters, 601 F.3d at 1278-79.  Moreover, in the most recent Notice published in the Federal Register, the Secretary of VA reported that the National Academy of Sciences found inadequate or insufficient evidence to determine whether an association exists between any cancers for which a VA presumption has not already been established, including liver cancer, and Agent Orange exposure.  See Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2012, 79 Fed. Reg. 20, 308, 20,312 (April 11, 2014).  The appellant has not advanced any arguments in this regard, but rather has focused her claim on a relationship between the Veteran's cancer and radiation exposure.  As the Veteran's cancer did not manifest in service or until decades later, there is no other indication of an apparent possible relationship to service.  Thus, an opinion is not warranted as to whether the Veteran's cancer may be related to service apart from as a result of radiation exposure.  See Waters, 601 F.3d at 1278-79; McLendon, 20 Vet. App. at 83. 

In light of the above, the appellant has had a meaningful opportunity to participate in the processing of this claim, and there is no indication of prejudicial error with regard to VA's duties to notify and assist.  See Shinseki, 556 U.S. at 410; Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan, 24 Vet. at 163.  

II. Compliance with Board's Remand Directives

In October 2011, the Board remanded this claim with instructions to forward pertinent records and information to the Under Secretary for Health for a dose estimate and opinion in accordance with section 3.311 of the regulations.  The possible dose range based on the Veteran's duties as a radar technician was provided by the Air Force, and an official designated by the Under Secretary provided the requested opinion in December 2011, as discussed above.  A final advisory opinion was provided by the Director of the Compensation Service in December 2011 based on the doctor's opinion.  See Parrish v. Shinseki, 24 Vet. App. 391 (2011) (holding that express designation of responsibility to the VA Under Secretary for Benefits stated in section 3.311 does not limit the Secretary's authority to designate the Compensation and Pension Service Director to render the opinion regarding service connection required by the regulation); see also 38 C.F.R. § 3.100; 38 C.F.R. § 2.6(b)(1) (2013) (authorizing the Under Secretary of Benefits "to authorize supervisory or adjudicative personnel within his/her jurisdiction to perform such functions as may be assigned.").  This development was followed by readjudication of the claim and issuance of several SSOC's to the appellant and her representative.  

Accordingly, the Board finds that there has been substantial compliance with its remand directives, and that no prejudicial error exists in this regard.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008). 




III. Compliance with Hearing Officer's Duties

At the May 2011 hearing before the Board, the appellant had an opportunity to provide testimony in support of her claim that the Veteran's death from cancer was caused by exposure to radiation in service, facilitated by questioning from the undersigned and her representative.  There is no indication that outstanding evidence exists that might support the claim, and no new issues were raised at the hearing.  Thus, given the development undertaken by VA pertinent to the outstanding issues in this case, including obtaining a dose estimate and medical opinion as to whether the Veteran's cancer is related to radiation exposure from duties as a radar technician, and in light of the appellant's testimony at the hearing and written statements and articles submitted by her, the Board finds that the "clarity and completeness of the hearing record [is] intact" and that there is no prejudicial error with regard to the hearing officer's duties under 38 C.F.R. § 3.103(c)(2) (2013).  See Bryant v. Shinseki, 23 Vet. App. 488, 498 (2010) (holding, in pertinent part, that the rule of prejudicial error applies in assessing any deficiency with respect to the hearing officer's duties under section 3.103(c)); see also Sanders, 556 U.S. at 407, 410.

III. Analysis

The appellant seeks service connection for the cause of the Veteran's death.  She contends that the Veteran's metastatic adenocarcinoma, from which he died in July 1999 according to the Certificate of Death, was caused by exposure to radiation during active service.  In the alternative, she argues that the Veteran's cancer was caused by exposure to Agent Orange during his service in Vietnam.  For the following reasons, the Board finds that service connection is not warranted.

When a veteran dies of a service-connected disability, the veteran's surviving spouse is eligible for DIC benefits for the cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5(a), 3.312.  In order to establish service connection for the cause of death, the evidence must show that a disability incurred in or aggravated by service was either the principal cause of death or contributed substantially and materially to the veteran's death.  38 C.F.R. § 3.312.  Entitlement to DIC benefits for the cause of a veteran's death may be established by showing that a disability for which service connection was in effect during the veteran's lifetime was the principal or a contributory cause of death.  Hupp, 21 Vet. App. at 352.  Otherwise, the claimant must first establish service connection for a disability shown to have caused or contributed to the veteran's death.  Id. (observing that "where service connection has not been previously established, the DIC claimant must first establish service connection for the cause of the veteran's death"). 

Service connection means that a disease or injury resulting in disability was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that it was incurred in service.  38 C.F.R. § 3.303(d).  Service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or medical "nexus" between the current disability and the disease or injury incurred or aggravated during service.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see 38 C.F.R. § 3.303(a).  

For the VA-defined chronic diseases listed in 38 C.F.R. § 3.309(a), including malignant tumors, if the chronic disease manifested in service, then subsequent manifestations of the same chronic disease at any date after service-no matter how remote-will be entitled to service connection without having to satisfy the medical nexus requirement, unless the disease is clearly due to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1338.  If the evidence is not sufficient to establish chronicity of the disease at the time of service, then a continuity of symptoms after service must be shown to grant service connection under this relaxed evidentiary provision.  Id.; Walker, 708 F.3d at 1338-39 (observing that a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period").   

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, there is a presumption of service connection for VA-defined chronic diseases, including malignant tumors, if the disease manifested to a degree of 10 percent or more within one year from the date of separation from service, even if there is no evidence of the disease during the service period itself.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  This presumption may be rebutted by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d). 

Service connection for a condition claimed to be due to exposure to ionizing radiation during service may be established three different ways.  Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, service connection may be established on a presumptive basis for the diseases listed in 38 C.F.R. § 3.309(d)(2)(i) if the Veteran was a "radiation-exposed veteran" as defined in subsection 3.309(d)(3)(i) of the regulation, unless the presumption is rebutted by affirmative evidence to the contrary.  See 38 C.F.R. §§ 3.307(d), 3.309(d).  Second, under 38 C.F.R. § 3.311, if the Veteran develops a "radiogenic disease," which is defined as a disease that may be induced by ionizing radiation, and it is claimed that the disease was caused by exposure to ionizing radiation in service, specific development procedures set forth in section 3.311 will be followed by VA as warranted in accordance with the provisions of that regulation to determine whether service connection may be established.  Finally, service connection may be established by the "difficult burden" of producing competent and probative evidence that the claimed condition was actually caused by exposure to ionizing radiation during active service.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also Rucker, 10 Vet. App. at 71.  The Board will address each of these avenues of service connection in turn. 

With regard to the presumptive provisions of subsection 3.309(d) of the regulations, the appellant does not argue and there is no evidence otherwise indicating that the Veteran participated in a "radiation-risk activity" as defined in § 3.309(d)(3)(ii).  A radiation-risk activity under this subsection includes the following: Onsite participation in nuclear device detonation testing; occupation of Hiroshima or Nagasaki, Japan during the period beginning on August 6, 1945 and ending on July 1, 1946; internment as a prisoner of war in Japan or active service in Japan immediately following such internment during World War II which resulted in an opportunity for exposure to ionizing radiation similar to that of U.S. occupation forces in Hiroshima or Nagasaki during the aforementioned time period; certain service in Paducah, Kentucky, Portsmouth, Ohio, or Oak Ridge, Tennessee as specified in subsection 3.309(d)(3)(ii)(D)(1); certain service on Amchitka Island, Alaska as specified in §  3.309(d)(3)(ii)(D)(2); and certain service akin to that performed by an employee of the Department of Energy which would qualify the individual for inclusion as a member of the Special Exposure Cohort under section 3621(14) of the Energy Employees Occupational Illness Compensation Program Act of 2000 (42. U.S.C. 73841(14).  As none of these circumstances apply to the Veteran's service, he was not considered a radiation-exposed veteran under subsection 3.309(d), and therefore service connection on a presumptive basis for the Veteran's cancer with respect to exposure to ionizing radiation may not be established. 

With regard to section 3.311 of the regulations, the Veteran's metastatic adenocarcinoma, including of the liver, is defined as a radiogenic disease under § 3.311(b)(2).  Because it first manifested around February 1999 according to the private treatment records, and thus more than five years after the Veteran's alleged exposure, it qualifies for consideration under the developmental framework of section 3.311.  See 38 C.F.R. § 3.311(b)(5)  The procedures for developing radiation claims under this regulation have been followed, and the information obtained as a result of this development weighs against a relationship between the Veteran's cancer and any exposure to ionizing radiation in service, as explained in the following paragraphs.  

The service personnel records show that the Veteran served in the Air Force as a radar technician.  In accordance with subsection 3.311(a)(2)(iii), VA provided pertinent information with respect to the Veteran's service to the Air Force Medical Operations Agency (AFMOA) in March 2008 with a request for a DD 1141, Record of Exposure to Ionizing Radiation, or an equivalent record of occupational radiation exposure.  

The AFMOA submitted a March 2008 memorandum in response to VA's request stating that the Air Force Master Radiation Registry (MRER) had been queried for records of occupational ionizing radiation exposure monitoring for the Veteran, and that no external or internal exposure data for the Veteran was found.  The memorandum notes that MRER is the "single repository" for occupational radiation exposure monitoring for all Air Force Personnel dating back to 1947, although it was acknowledged that some early records, and especially DD Form 1141, were maintained in the individual's military medical record or by the local unit and were not forwarded for inclusion in the central repository.  The Board here notes that the Veteran's service treatment records and service personnel records are in the file and do not include a DD Form 1141.  

The memorandum goes on to state that the potential for exposure to ionizing radiation when working near some radar system does exist, but that the AFMOA was unable to determine what specific exposures may have resulted for the Veteran.  According to the memorandum, a meta-analysis was performed on all Air Force personnel who were entered in the Air Force dosimetry program based on their potential for exposure to radar systems.  The AFMOA stated that over 46,000 dosimetric readings were reviewed from personnel that included radar operators, radar maintenance technicians, and radar administrative/supply personnel.  Based on this research, it was found that the maximum lifetime dose recorded for any of the individuals monitored was 670 mrem for a radar maintenance technician.  The AFMOA further noted that of the 4,138 individuals monitored, only 5 percent (217 service members) had any measurable dose, and only four individuals had lifetime doses greater than 300 mrem.  According to the memorandum, the average annual exposure to background radiation for people in the United States is 240 mrem, by way of comparison.  

The memorandum concludes that with respect to radiofrequency radiation (RFR), the consensus of scientific advisory bodies, such as the National Council on Radiation Protection and Measurements, the World Health Organization, and the National Radiological Protection Board, was that there are no long-term effects from low-level exposures to RFR, including cancer.  The AFMOA noted in this regard that an extensive epidemiological study of Navy personnel working with radar systems did not find any adverse health effects that could be attributed to RFR exposure.  Attached to the memorandum is a page with citations to the articles published by the above advisory bodies used as support for the AFMOA's conclusion.  

VA submitted the above memorandum and claims file, including the Veteran's service treatment records and service personnel records, to the Under Secretary for Health for a dose estimate and advisory opinion, in accordance with subsection 3.311(a)(3) and subsection 3.311(c).  The opinion was provided in December 2011 on the Under Secretary's behalf by a VA medical doctor with a master's degree in public health.  The opinion states that the Veteran's occupational exposure to ionizing radiation was not documented in the service records and that based on the duties performed by the Veteran, the AFMOA provided an estimated maximum lifetime does of 670 mrem (0.670 rem) during his period of active service from 1954 to 1974.  The VA physician noted that the Health Physics Society, in their position statement PS010-1, Radiation Risk Perspective, recommended against quantitative estimation of health risks below an individual dose of 5 rem in one year or a lifetime does of 10 rem above that received from natural sources.  The Health Physics Society noted in this regard that the risks of health effects from occupational and environmental exposures below 5-10 rem were either too small to be observed or non-existent, according to the opinion.  The VA physician concluded that because the Veteran's occupational radiation dose did not exceed 5 rem in one year or 10 rem in one lifetime, it was unlikely that his metastatic carcinoma of the liver could be attributed to radiation exposure during active service. 

Based on the VA physician's opinion, an advisory opinion was submitted by the Director of the Compensation Service that the Veteran's estimated maximum lifetime dose of radiation exposure during service was not more than 0.670 rem, and that there was no reasonable possibility that his metastatic carcinoma resulted from radiation exposure during service since the risks of health effects from exposures below 5-10 rem were too small to be observed or nonexistent.  See Parrish, 24 Vet. App. 391; 38 C.F.R. § 3.100; 38 C.F.R. § 2.6(b)(1).  

Accordingly, in light of the March 2008 memorandum submitted by the AFMOA and the advisory opinions submitted on behalf of the Under Secretary for Health in accordance with section 3.311, the preponderance of the evidence weighs against a relationship between the Veteran's cancer and any exposure to ionizing radiation during service, which was essentially found to be negligible.  Thus, service connection is not warranted for the Veteran's cancer as a radiogenic disease based on the development undertaken by VA pursuant to section 3.311, as the medical nexus element is not satisfied.  See 38 C.F.R. § 3.311(f) (providing that the determination of service connection under 3.311 will be made under the generally applicable adjudicatory provisions of Part III of 38 C.F.R.); see also 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1166-67.  

Finally, although service connection is not established on a presumptive basis under subsection 3.309(d) and has not been established via the developmental framework of section 3.311, the appellant may still establish service connection with proof of actual direct causation of the Veteran's cancer by exposure to ionizing radiation.  See Combee, 34 F.3d at 1043.  

Here, the appellant has not submitted any such evidence, but rather has submitted evidence with respect to exposure to non-iodizing radiation, which will be addressed below.  Moreover, as a lay person in the field of medicine, the appellant does not have the training or expertise to render a competent opinion as to whether the Veteran's cancer was caused by exposure to ionizing radiation, as this is a medical determination that is too complex to be made based on lay observation alone.  See Jandreau, 492 F. 3d at 1376-77; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature"); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  Thus, the appellant's own unsupported opinion that the Veteran's cancer was caused by ionizing radiation by itself cannot support the claim, and is outweighed by the findings to the contrary in the December 2011 VA physician's opinion and the March 2008 AFMOA memorandum.  See id.; see also King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation). 

For the same reasons, the appellant's unsupported assertion in her hearing testimony that the Veteran was exposed to ionizing radiation from rocket attacks in Vietnam does not constitute competent evidence of such exposure.  See id.  There is no competent evidence of record that radiation exposure may be produced in this manner, and the AFMOA, the VA medical doctor who rendered the December 2011 opinion, and the Director of the Compensation Service had the opportunity to review the Veteran's service department records, including his service in Vietnam, and did not find evidence of significant ionizing radiation exposure.   

Accordingly, the preponderance of the evidence weighs against a relationship between the Veteran's cancer and any exposure to ionizing radiation.  Thus, service connection is not warranted on this basis, as a medical nexus is not established.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1166-67.  

The appellant also argues that exposure to non-ionizing radiation from the Veteran's service as a radar technician caused his cancer, a theory which does not fall within the ambit of section 3.311, as this regulation only pertains to claims based on ionizing radiation exposure.  In support of this contention, she submitted a published study titled "Long-Term Exposure to Microwave Radiation Provokes Cancer Growth: Evidences from Radars and Mobile Communication Systems" by Yakymenko, et. al., published in 2011 by Experimental Oncology.  The article states that the most powerful source of non-ionizing radiofrequency radiation (RFR) in the military is from radars.  The article concludes that epidemiological and experimental data supported a finding that "at least under certain conditions" exposure to long term low intensity microwaves (which comprise a part of the radiofrequency range) "can lead to" the genesis of tumors.  However, the authors noted that the main shortcoming in the data was a lack of a strict dose measurement of exposure.  

The above article is too general to place the evidence in relative equipoise with regard to a relationship between the Veteran's cancer and his exposure to RFR in service, and is outweighed by more probative evidence of record against such a relationship.  In order for the benefit-of-the-doubt rule to apply, there must be "an approximate balance of positive and negative evidence," and the doubt must be "within the range of probability as distinguished from pure speculation or remote possibility."  38 C.F.R. § 3.102.  In this regard, medical article or treatise evidence can provide important support for a claim if it is combined with an opinion of a medical professional.  Sacks v. West, 11 Vet. App. 314, 317 (1998).  Alternatively, medical article or treatise evidence, standing alone, can provide support if it discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least a plausible argument for causality based upon objective facts rather than an unsubstantiated lay medical opinion.  Id.  Here, no supporting medical opinion specific to the facts of the Veteran's case has been submitted, and the article in question, with phrases such as "can lead to" and "under certain conditions" with respect to the development of cancer from RFR exposure, and its acknowledgment that lack of a strict dose estimate of RFR exposure in military and civilian epidemiological data was a "main shortcoming," is too general and tentative to constitute positive evidence placing a relationship between the Veteran's cancer and his exposure to RFR in service "within the range of probability" as opposed to mere possibility or remote speculation.  See Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (holding that a "generic statement about the possibility of a link" to service is "too general and inconclusive" to be probative (emphasis in original)). 

By contrast, the March 2008 AFMOA memorandum discussed above states that it is the consensus of scientific advisory bodies, such as the National Council on Radiation Protection and Measurements, the World Health Organization, and the National Radiological Protection Board, that there are no long-term health effects, including cancer, from low-level exposures to RFR.  The article submitted by the appellant does not represent such a consensus opinion, but rather one conclusion from a team of researchers in an emerging area of study.  Accordingly, the Board places more weight on the AFMOA memorandum, which is informed and supported by a number of articles and studies cited in an attachment to it, as discussed above, rather than to the one article submitted by the appellant.  

The appellant's own lay opinion asserting a relationship between the Veteran's cancer and his exposure to RFR from his duties as a radar technician does not constitute competent evidence, as this is a determination that is too complex to be made based on lay observation alone, as indicated by the need for various studies in this area.  See Jandreau, 492 F. 3d at 1376-77; Barr, 21 Vet. App. at 309.  Thus it does not support such a relationship, and is outweighed by the findings in the March 2008 AFMOA memorandum.  Layno, 6 Vet. App. at 469-71.  

Accordingly, the preponderance of the evidence weighs against a relationship between the Veteran's cancer and his exposure to RFR or non-ionizing radiation from radar equipment during active service.  Consequently, as the nexus element is not satisfied, service connection cannot be established.  See Shedden, 381 F.3d at 1166-67; 38 C.F.R. § 3.303(a).  

The appellant also mentioned in her hearing testimony that the Veteran's cancer may be related to Agent Orange exposure while serving in Vietnam.  However, she has not submitted any evidence or information in support of this contention, and the Board finds that service connection is not warranted on this basis.  The Veteran's exposure to herbicides such as Agent Orange is presumed based on his service in Vietnam during the Vietnam Era, as reflected in the service personnel records.  See 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease at the time.  See 38 C.F.R. § 3.309(e).  The Veteran's type of cancer, which was diagnosed as adenocarcinoma or hepatocellular carcinoma, is not among the diseases listed in section 3.309(e) for which a presumption has been established.  Thus, service connection is not warranted on a presumptive basis under this provision.  

The preponderance of the evidence weighs against a relationship between the Veteran's exposure to herbicides and the later development of cancer.  See Combee, 34 F.3d at 1043; see also Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (observing that the "availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange").  In the most recent Notice published in the Federal Register, the Secretary of VA reported that the National Academy of Sciences found inadequate or insufficient evidence to determine whether an association exists between Agent Orange exposure and hepatobiliary cancers such as cancer of the liver or gallbladder, cancer of the digestive organs including of the stomach and small intestine (from which it was thought the Veteran's liver may have metastasized) or cancers at any other and unspecified sites for which a VA presumption has not already been established.  See Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2012, 79 Fed. Reg. 20, 308, 20,312 (April 11, 2014).  

As noted above, in order to resolve doubt in favor of the claim, there must be "an approximate balance of positive and negative evidence" of such a relationship, and the doubt must be "within the range of probability as distinguished from pure speculation or remote possibility."  See 38 C.F.R. § 3.102.  The appellant has not submitted such evidence, and her own unsupported contention does not by itself constitute competent evidence, as this is a medical or scientific determination that is too complex to be made based on lay observation alone, as indicated by the need for ongoing research into this area.  See Jandreau, 492 F. 3d at 1376-77; Barr, 21 Vet. App. at 309.  Accordingly, the appellant's lay opinion does not support the claim.  See Layno, 6 Vet. App. at 469-71.  

Accordingly, as there is no competent evidence of a relationship between the Veteran's cancer and his presumed exposure to herbicides such as Agent Orange, service connection on this basis is denied.  See 38 C.F.R. §§ 3.303.  

Service connection is not otherwise warranted for the Veteran's cancer on a direct or presumptive basis.  There is no evidence of cancer in the service treatment records and the appellant does not argue that the Veteran's cancer manifested in service.  Rather, the private treatment records show that it first manifested around 1999, which is several decades after the Veteran's separation in 1974.  Thus, service connection is not warranted based on a chronicity in service or a continuity of symptoms after service, and is also not warranted on a presumptive basis for a malignant tumor that manifests to a compensable degree within one year of separation.  See 38 C.F.R. §§ 3.303(b), 3.307(a), 3.309(a).  

There is no other relevant disease, injury, or event in service to which the Veteran's cancer may be related, and the appellant has not advanced any further arguments in this regard.  Accordingly, the service incurrence and nexus elements are not satisfied, and thus service connection under 38 C.F.R. § 3.303(a) is not established.  See Shedden, 381 F.3d at 1166-67.

Because a service-connected disability did not cause or contribute to the Veteran's death, entitlement to DIC benefits for the cause of death must be denied.  See 38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5(a), 3.312.  

In conclusion, the preponderance of the evidence is against the appellant's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and entitlement to DIC benefits for the cause of death is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied. 



____________________________________________
P.M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


